Case 2:20-cr-00467 Document1 Filed on 01/28/20 in TXSD Page 1 of 3

 

 

 

 

; ‘i Courts
AO 91 (Rev. 11/11) Criminal Complaint oft Behict of Texas
UNITED STATES DISTRICT COURT JAN 98 2020
for the
Southern District of Texas David J. Bradley, Clerk of Court
United States of America )
Vv. ) Nv\
at
Axel Noel Rodriguez Rivera Case No. C -20 Ddalo
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 27, 2020 in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C 841 (a) (1) (b) Knowingly, intentionally, and unlawfully possess with the intent to distribute

more than 500 grams of cocaine, in Schedule II of the Controlled Substance
Act of 1970, to wit; 2.59 kilograms of cocaine, approximate gross weight.

This criminal complaint is based on these facts:

See Attachment "A”

@ Continued on the attached sheet.

Cae
ZL Complainant's signature

Quenteric Reed Sr., U.S. Postal Inspector

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: NM j > aXe / |
L) Judges signature

City and state: Cor pus( nas { x Julie K. Hampton, U.S. Magistrate Judge

 

.Printed name and title
Case 2:20-cr-00467 Document1 Filed on 01/28/20 in TXSD Page 2 of 3

ATTACHMENT “A”

On January 24, 2020, as part of ongoing narcotic interdiction efforts, U.S. Postal
Inspectors in McAllen, TX domicile, identified the aforementioned parcel and referred
the parcel to US Postal Inspector Quenteric Reed, domiciled in Corpus Christi, TX for
further inspection. A records check of a law enforcement database for the name of the
recipient, Hi-Tech Solutions, revealed that it is an Information Technology Consulting

Firm in Chicago, IL and currently does not have any representatives in Corpus Christi,

TX.

On January 27, 2020, the aforementioned subject parcel was exposed to a narcotic
detection canine name “Byrd” at the U.S Postal Inspection Service, Corpus Christi
Domicile, Corpus Christi, TX. Trooper L. Gonzalez, Canine Officer, with the Texas DPS,
handles “Byrd”. “Byrd” is certified by the standards of the National Narcotic Detector
Dog Association (NNDDA). “Byrd” conducted an exterior examination of the above

described parcel and alerted to the presence of narcotics in the aforementioned parcel.

On January 27, 2020 search warrant C-20-297M was executed on the parcel and the
contents were confirmed and tested positive for cocaine. After the cocaine was field
tested, it was re-packaged and placed back into the original box and sealed in
preparation for a controlled delivery. The parcel was then taken to a UPS store located

in Corpus Christi, TX. The parcel was addressed to box #212 at that location.

On January 27, 2020 at approximately 5:20 PM, Hispanic male, later identified as Axel
Noel Rodriquez Rivera entered the UPS store and stated he was there to pick up the

package. A controlled delivery was conducted and Rivera was given the parcel and he

 

 
Case 2:20-cr-00467 Document1 Filed on 01/28/20 in TXSD Page 3 of 3

then exited the business. Once outside, Rivera was taken into custody as he was

putting the controlled parcel along with another box in the rear of his vehicle.

On January 27, 2020, Inspector Quenteric and Inspector Fernando Cepeda issued

Rivera his Miranda Rights. Rivera invoked his right to stay silent.

Assistant United States Attorney Patti Booth accepted the federal prosecution of

Rivera.

The amount of cocaine, 2.59 kilograms, approximate gross weight, has a wholesale

value of approximately $60,000, and implies the intent to distribute.
”
Quenteric Reed, Sr., Inspector

United States Postal Inspection Service

Sworn to and subscribed before me on this A 5 day of January 2020

Julie K. Hampton

United States Magistrate Judge

 

 
